Exhibit 10.2


Amendment No. 6 to the
Weingarten Realty Investors
Supplemental Executive Retirement Plan
WHEREAS, Weingarten Realty Investors (the “Employer”) sponsors the Weingarten
Realty Investors Supplemental Executive Retirement Plan (the “Plan”); and
WHEREAS, the purpose of the Plan is to supplement the retirement benefit
provided under the terms of the Weingarten Realty Retirement Plan, as amended
(the “Pension Plan”) for selected eligible employees; and
WHEREAS, the Employer desires to amend the Plan to clarify how a determination
of disability is made for Plan purposes;
NOW, THEREFORE, the Employer hereby amends Plan Section 1.6 to be and read as
follows, effective January 1, 2018:
“1.6 Disability or Disabled. A Participant will be considered Disabled for Plan
purposes if the Participant is a “Grandfathered Participant” (as defined in the
Pension Plan), has completed at least ten years of Service (as defined in the
Pension Plan) upon separation from service, and has been determined by the
Social Security Administration to qualify for disability benefits under the
Social Security Act.”
IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officer this 2 day of July, 2018, effective as of January 1,
2018.


 
Weingarten Realty Investors
By:
/s/ Stephen C. Richter
Name:
Stephen C. Richter
Title:
Executive Vice President /CFO







